                                                     Case 2:19-cv-00253-MMD-GWF Document 10 Filed 03/21/19 Page 1 of 2



                                                 1    LYSSA S. ANDERSON
                                                      Nevada Bar No. 5781
                                                 2    RYAN W. DANIELS
                                                      Nevada Bar No. 13094
                                                 3    KAEMPFER CROWELL
                                                      1980 Festival Plaza Drive, Suite 650
                                                 4    Las Vegas, Nevada 89135
                                                      Telephone: (702) 792-7000
                                                 5    Fax:        (702) 796-7181
                                                      landerson@kcnvlaw.com
                                                 6    rdaniels@kcnvlaw.com

                                                 7    Attorneys for Defendant
                                                      Sub America, L.L.C. d/b/a Subway
                                                 8

                                                 9                                           UNITED STATES DISTRICT COURT

                                                10                                               DISTRICT OF NEVADA

                                                11    DIANA RAMOS-MOLINA, an individual;,                    CASE NO.:    2:19-cv-00253-MMD-GWF

                                                12                             Plaintiff,

                                                13    vs.                                                         STIPULATION AND ORDER TO
                                                                                                                   CONTINUE EARLY NEUTRAL
                                                14    SUBAMERICA, L.L.C., a Nevada limited                               EVALUATION
                                                      liability Company, d/b/a SUBWAY; DOES 1-
                                                15    10 inclusive; ROES CORPORATIONS/                                     (First Request)
                                                      ENTITIES 1 through 10 inclusive,
                                                16
                                                                               Defendants.
                                                17

                                                18

                                                19               IT IS HEREBY STIPULATED by and between the parties hereto, through their

                                                20    respective undersigned counsel of             record, that the Early Neutral Evaluation currently

                                                21    scheduled for June 12, 2019, be rescheduled to a date and time either prior to or after June 14,

                                                22    2019 that is convenient and acceptable to this Honorable Court.
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23    ///

                                                24


                                                      2308905_1.doc 6943.172
                                                                                                                                              Page 1 of 2
                                                     Case 2:19-cv-00253-MMD-GWF Document 10 Filed 03/21/19 Page 2 of 2



                                                 1               This request is made due to defense counsel having non-refundable travel plans from

                                                 2    June 7-14, 2019. This request is made jointly by the parties and not for purposes of delay.

                                                 3               DATED this 21st day of March, 2019

                                                 4       THE THATER LAW GROUP, P.C.                      KAEMPFER CROWELL

                                                 5

                                                 6       By:     /s/ M. Lani Esteban-Trinidad            By:     /s/ Lyssa S. Anderson
                                                               M. LANI ESTEBAN-TRINIDAD                        LYSSA S. ANDERSON
                                                 7             Nevada Bar No. 006967                           Nevada Bar No. 5781
                                                               7000 Smoke Ranch Rd., Ste. C                    RYAN W. DANIELS
                                                 8             Las Vegas, Nevada 89128                         Nevada Bar No. 13094
                                                                                                               1980 Festival Plaza Drive, Suite 650
                                                 9             Attorneys for Plaintiff                         Las Vegas, Nevada 89135
                                                               Diana Ramos-Molina
                                                10                                                             Attorneys for Defendant
                                                                                                               Sub America, L.L.C. d/b/a Subway
                                                11

                                                12

                                                13                                                ORDER

                                                14               IT IS SO ORDERED that the Early Neutral Evaluation currently scheduled for
                                                                                                   Wednesday, June 26
                                                15    June 12, 2019 is vacated and rescheduled to _________________________, 2019. Plaintiff

                                                16    must report to the chambers of the undersigned United States magistrate judge, Room 3014,

                                                17    Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada

                                                18    at 8:30 a.m. Defendant must report to the chambers of the undersigned at 9:00 a.m.
                                                       ENE briefs
                                                           DATED: are due to chambers by 4:00 p.m. on Wednesday, June 19, 2019.
                                                19
                                                       DATED: March 22, 2019
                                                20

                                                21
                                                                                                      C.W. HOFFMAN, JR.
                                                22                                                    UNITED STATES MAGISTRATE JUDGE
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23

                                                24


                                                      2308905_1.doc 6943.172
                                                                                                                                               Page 2 of 2
